UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :            18-CR-656 (LTS)
                                                                       :
CARLOS ALVAREZ,                                                        :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

                                                SEALING ORDER

                 The Court has received the Government’s supplemental sentencing submission

dated April 30, 2021 (docket entry no. 173), attached to which as Exhibit A are Defendant’s

BOP medical records, which the Government requests that the Court file under seal.

                 The Government’s application is granted. Because Exhibit A to the

Government’s April 30, 2021, submission contains Defendant’s sensitive medical records, the

Court will file that Exhibit under seal.

        SO ORDERED.

Dated: New York, New York
       May 3, 2021
                                                                       /s/ Laura Taylor Swain
                                                                       LAURA TAYLOR SWAIN
                                                                       Chief United States District Judge




ALVAREZ - ORD SEALING APR 30 SUBM.DOCX                    VERSION MAY 3, 2021                               1
